                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                 5:19-cv-00467-BO

 JUSTIN J. WHITE,

                       Plaintiff,

 v.
                                                             PLAINTIFF’S FIRST
 VANCE COUNTY, NORTH
                                                           REQUEST TO PRODUCE
 CAROLINA, VANCE COUNTY                                        DOCUMENTS
 SHERIFF’S OFFICE, PETER WHITE,
 in his official and individual capacities,
 LAWRENCE D. BULLOCK, in his
 official and individual capacities,
 WELDON WALLACE BULLOCK, in
 his official and individual capacities.

                       Defendants.




       Comes Now Justin White, Plaintiff in the above-styled action, and pursuant to Rule 34 of the

Federal Rules of Civil Procedure, requests that the above-captioned Defendants produce the following

documents. All documents shall be served upon the attorney for Plaintiff at the offices of Sharika M.

Robinson at 10230 Berkley Pl. Dr., Ste. 220 Charlotte, NC 28262 no later than thirty (30) days after

service of these Requests.

                                            INSTRUCTIONS

       1.      In responding to these Requests, you are required to furnish all information available to

you, including but not limited to information in the possession of your attorneys, agents, associates, and

any other person or entity acting on your behalf, and not merely such information and documents as are

within your personal possession.




            Case 5:19-cv-00467-BO Document 37-3 Filed 08/22/20 Page 1 of 12
       2.        If you maintain that any information or documentation responsive to these Requests is

privileged, or if you have withheld any such responsive information or documentation on any ground of

confidentiality, with regard to all such information or documentation, set forth:

       a. The legal nature of the privilege or claim of confidentiality asserted;

       b. The factual basis for asserting the privilege or claim of confidentiality;

       c. The subject matter to which the privilege or claim of confidentiality relates;

       d. With respect to a document, identify the document by subject matter, date of creation, date of

distribution, and type (e.g., letter, memorandum, tape, computer diskette, etc.), state the number of

pages and attachments of the document, identify each person to whom the document (or copy thereof)

was sent or shown, and state the reason each such person was sent or shown the document (or copy

thereof); and

       e. With respect to information other than a document, identify the person or persons from whom

such information was obtained and identify each person or persons to whom such information was

communicated in any way.

       3.        An objection that a Request is overbroad or exceeds the scope of permissible discovery

does not relieve you of the duty to respond to that portion which is not subject to the objection. If you

make any such objection, you are requested to specifically state what limitations you claim should be

made on the Request, and to respond to that portion of the Request which is not subject to such

limitations.

       4.        If, after exercising due diligence to secure the documents necessary to provide a

complete response to any of these Requests, you are unable to provide a response, please provide a

statement to that effect followed by an explanation of your inability to provide a complete response to

each Request, a detailed account of the efforts you have made to secure any documents which you have

been unable to obtain, and the most complete response to each Request that you can provide.




               Case 5:19-cv-00467-BO Document 37-3 Filed 08/22/20 Page 2 of 12
       5.      If you maintain that any document to be produced pursuant to any of these Requests has

been lost, misplaced, or destroyed, please set forth:

       a. The last known custodian of the document;

       b. Whether the document has been lost, misplaced, or destroyed;

       c. The date on which the document was lost, misplaced, or destroyed;

       d. The manner in which the document was lost, misplaced, or destroyed;

       e. The reason(s) (if known) that the document was lost, misplaced, or destroyed;

       f. The name(s) of the person(s) (if known) who lost, misplaced, or destroyed the document;

       g. The name(s) of the person(s) (if known) who authorized the destruction of the document (if

       applicable);

       h. Any efforts made to locate, recover, and/or salvage the document;

       i. A statement describing the document, including: a summary of its contents, the identity of its

       author, the identity of each person to whom it was addressed, and the identity of each person to

       whom the original or a copy was sent or shown.

       6.      If any document requested is no longer in existence, please:

       a. Identify all information contained in the document;

       b. Classify the document by type letter, memorandum, tape, computer diskette, etc.;

       c. State the time period during which the document was maintained;

       d. State the circumstances under which the document ceased to exist;

       e. Identify all persons having knowledge of the circumstances under which the document ceased

       to exist,

       f. Identify all persons who have knowledge or who had knowledge of the document and its

       contents.

       7.      Each Request should be deemed continuing so as to require prompt supplemental

responses in accordance with the Federal Rules of Civil Procedure.

            Case 5:19-cv-00467-BO Document 37-3 Filed 08/22/20 Page 3 of 12
                                               DEFINITIONS

       As used herein the term(s):

       1.      “Documents” means and includes, without limitation, all items which embody any

handwritten, typed, printed, taped, recorded, filmed, oral, visual, or electronic communications or

representations, agreements, contracts, letters, carbon copies of letters, telegrams, telexes, bulletins,

receipts, financial statements, facsimile transmissions, circulars, notices, specification sheets,

instructions, literature, books, magazines, newspapers, booklets, work assignments, reports, motion

picture films, video tapes, audio tapes, photographs, kinescopes, x-rays, MRI's, other graphic test

results, transcripts, sound recordings, photographs, studies, analyses, surveys, drawings (including

architectural drawings), sketches, paintings, memoranda, memoranda of conversations, notes,

notebooks, diaries, calendars, data sheets, work sheets, calculations, drafts of aforesaid, computer-

readable material, and all copies of the aforesaid upon which have been placed any additional marks or

notations.

       2.      “Regarding” or “relating to” shall mean constituting, consisting of, referring to,

reflecting, concerning, discussing, evidencing, commenting on, or having any logical or factual

connection with the matter identified, in whole or in part.

       3.      “Investigation” means any activity from which a document was generated which relates

to the facts and circumstances of the accident. Such documents include but are not limited to

statements, photographs, videotapes, measurements, accident reports, maps, reports relating to

examinations, inspection reports, and reports made regarding surveys or canvassing activities.

       4.      “You,” “your,” or “Defendant” refer without limitation to Defendant(s) Peter White,

Lawrence Bullock and/or Weldon Wallace Bullock, Defendants’ attorneys or investigators, insurers,

agents and all other persons acting in Defendants’ behalf.

       5.      “Employer” means Sheriff Peter White or the Vance County Sheriff’s Office

       6.      “Plaintiff” means Justin J. White.

             Case 5:19-cv-00467-BO Document 37-3 Filed 08/22/20 Page 4 of 12
       7.     “Date” should mean the exact day, month and year, if ascertainable, or if not, the best

approximation (including relationship to other events).

       8.     VCSO refers to the Vance County Sheriff’s Office

                                       DOCUMENT REQUESTS

       1.     Any and all documents which evidence or mention complaints of racial

harassment/discrimination or inappropriate behavior of a racially harassing/discriminatory nature in the

workplace on the part of the Plaintiff, including any investigative documents in the possession of

Defendants.

       RESPONSE:



       2.     Any and all documents related to complaints of racial harassment/discrimination or

inappropriate conduct of a racial harassment/discrimination nature made by any employee of Defendant

from 2010 to present.

       RESPONSE:



       3.     Any and all documents relating to investigation and actions taken in response to

complaints of racial harassment/discrimination or inappropriate conduct of a racial

harassment/discrimination nature against Defendant, or its employees or agents from 2010 to present.

       RESPONSE:



       4.     Any and all documents relating to actions taken by Defendants against individuals when

a complaint of racial harassment/discrimination or inappropriate behavior of a racial

harassment/discrimination nature from 2010 to present.

       RESPONSE:




            Case 5:19-cv-00467-BO Document 37-3 Filed 08/22/20 Page 5 of 12
       5.      Any and all documents relating to any actions, including lawsuits, taken against

Defendants, with regard to any complaints ever made to Defendant employer regarding discrimination

on the part of the harasser(s), or racial harassment/discrimination or inappropriate racial harassment

or discriminatory conduct on the part of the harasser.

       RESPONSE:



       6.      Any and all documents in the possession or control of Defendants relating to any

complaints made by the Plaintiff to Defendant employer, or its franchisees or agents, relating to any

inappropriate conduct of a racial harassment/discrimination nature by your employees or agents.

This request specifically includes all complaints, investigative notes, and other documents relating to

the Plaintiff's Complaint about the harasser(s).

       RESPONSE:



       7.      Any and all documents which mention, evidence, or refer to complaints made by

anyone about inappropriate conduct of a racial harassment/discrimination nature of your employees.

As used in this request, the term "complaints" is defined as any statement evidencing displeasure,

grief, pain, regret, censure, resentment, discontent, lament or faultfinding.

       RESPONSE:



       8.      Any and all documents which evidence, refer or relate to any improper conduct of a

racial harassment/discrimination nature alleged against the harasser(s).

       RESPONSE:



       9.      Any and all written statements relating to complaints by anyone alleging improper

behavior of a racial harassment/discrimination nature against the harasser(s).

            Case 5:19-cv-00467-BO Document 37-3 Filed 08/22/20 Page 6 of 12
       RESPONSE:



       10.     All minutes and agenda(s) of Defendant employer, from January 1, 2010, through the

present date which addressed issues, complaints, investigations, and/or policies relating to racial

harassment/discrimination affecting employees of Defendant employer.

       RESPONSE:



       11.     All memoranda, letters, postings, training handbooks presented to Defendant employer's

employees from January 1, 2010, through the present date which addressed issues, complaints,

investigations, and/or policies relating to racial harassment/discrimination discrimination affecting

employees of Defendant employer.

       RESPONSE:



       12.     Defendants' complete investigation file on the Plaintiff's racial

harassment/discrimination allegations, including notes of interviews and statements obtained from

other witnesses and/or alleged harasser.

       RESPONSE:



       13.     Any and all documents related to complaints of inappropriate conduct or comments of

a racial harassment/discrimination nature toward a customer client patient made by any employee

or patient of Defendants from 2010 to present.

       RESPONSE:




             Case 5:19-cv-00467-BO Document 37-3 Filed 08/22/20 Page 7 of 12
       14.     Any and all documents relating to investigation and actions taken in response to

complaints of inappropriate conduct or comments of a racial harassment/discrimination nature toward

a customer client patient against the Defendants, or its employees or agents from 2010 to present.

       RESPONSE:



       15.     Any and all documents relating to any actions taken against the harasser, with regard to

any complaints ever made to Defendant employer regarding inappropriate conduct or comments of a

racial harassment/discrimination nature toward a patient on the part of the harasser.

       RESPONSE:



       16.     Any and all documents which mention, evidence, or refer to complaints made by

anyone about inappropriate conduct or comments of a racial harassment/discrimination nature

toward a customer/client/patient by the harasser.

       RESPONSE:



       17.     Defendant’s Standard Operation Procedures for 2016, 2017, 2018, 2019 and 2020.

       RESPONSE:



       18.     Defendant’s Employee Handbook for 2016, 2017, 2018, 2019 and 2020

       RESPONSE:



       19.     Defendant’s EEOC Discrimination policy for 2016, 2017, 2018, 2019 and 2020.

       RESPONSE:




             Case 5:19-cv-00467-BO Document 37-3 Filed 08/22/20 Page 8 of 12
       20.     Any and all written statements relating to complaints by anyone alleging inappropriate

conduct or comments of a racial harassment/discrimination nature toward a patient against the harasser.

       RESPONSE:



       21.     Any and all documents evidencing lawsuits or administrative actions taken against

Defendant alleging discrimination in the last 10 years.

       RESPONSE:



       22.     Any and all documents supports your defense against Plaintiff’s allegation of racial

harassment/discrimination.

       RESPONSE:



       23.     Full complete personnel file and training file of the following:

       1. Peter White

       2. Lawrence D. Bullock

       3. Durwood Campbell

       4. Andre Poole

       5. Brian Kenneth Wayne

       6. Weldon Wallace Bullock

       7. Robert Martin

       8. Mark Welborn

       9. Justin White

       10. Sergeant Roberson



       RESPONSE:

             Case 5:19-cv-00467-BO Document 37-3 Filed 08/22/20 Page 9 of 12
        24.      Please produce a copy/policy of Defendant Sheriff White’s bond pursuant to N.C. Gen.

Stat. § 162-8.

        RESPONSE:



        25.      The Curriculum Vitae of any expert witnesses that Defendant plans to call.

        RESPONSE:



        26.      Any and all documents which Defendant asks any expert witness to review.

        RESPONSE:



        27.      Any and all contents of expert witness’ files.

        RESPONSE:



        28.      Any and all communications between the Defendants and the North Carolina

Department of Justice: Sheriffs’ Education and Training Standards Commission concerning Plaintiff.

        RESPONSE:



        29.      Any and all communications between the Defendants and the North Carolina

Department of Justice: Criminal Justice Education and Training Standards Commission concerning

Plaintiff.

        RESPONSE:



        30.      Any and all communications between the Defendants and North Carolina Special Police,

LLC concerning Plaintiff.

              Case 5:19-cv-00467-BO Document 37-3 Filed 08/22/20 Page 10 of 12
RESPONSE:



Respectfully submitted this 24th day of June, 2020.




                                  /s/ Sharika M. Robinson________

                                  SHARIKA M. ROBINSON,
                                  North Carolina Bar No.: 44750
                                  THE LAW OFFICES OF SHARIKA M ROBINSON, PLLC
                                  10230 Berkeley Place Drive, Suite 220
                                  Charlotte, NC 28262
                                  Telephone: (704) 561 6771
                                  Telefax: (704) 561-6773
                                  Counsel for Plaintiff Justin J. White




   Case 5:19-cv-00467-BO Document 37-3 Filed 08/22/20 Page 11 of 12
                                  CERTIFICATE OF SERVICE

I hereby certify that on June 24, 2020, the foregoing was served on the following by electronic mail:

                            Christopher Geis (Chris.Geis@wbd-us.com)

                                ATTORNEY FOR DEFENDANTS



                                       /s/ Sharika M. Robinson________

                                       SHARIKA M. ROBINSON,
                                       North Carolina Bar No.: 44750
                                       THE LAW OFFICES OF SHARIKA M ROBINSON, PLLC
                                       10230 Berkeley Place Drive, Suite 220
                                       Charlotte, NC 28262
                                       Telephone: (704) 561 6771
                                       Telefax: (704) 561-6773
                                       Counsel for Plaintiff Justin J. White




        Case 5:19-cv-00467-BO Document 37-3 Filed 08/22/20 Page 12 of 12
